internal_revenue_service national_office technical_advice_memorandum date cc dom p si b7 number release date index uil no case mis no 2055-dollar_figure tam-102743-99 district_director taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference legend decedent date date date date date date date date tam-102743-99 date date date x issue does the charitable_remainder_trust created under decedent’s trust satisfy the requirements of sec_2055 of the internal_revenue_code so that decedent’s estate is eligible for a deduction under sec_2055 for the present_value of the remainder_interest of the charitable_remainder_trust conclusion because the charitable_remainder_trust created under decedent’s trust is not in the form required in sec_2055 and is not a reformable_interest under sec_2055 decedent’s estate is not eligible for a charitable deduction under sec_2055 for the present_value of the remainder_interest of the charitable_remainder_trust facts on date decedent established decedent’s trust as originally drafted on date decedent’s trust provided for a revocable_trust during decedent’s lifetime paragraph iv a of decedent’s original revocable_trust provided that on decedent’s death the trustee was to create a marital_deduction_trust for decedent’s spouse to pay decedent’s debts taxes and expenses to make a specific pecuniary_bequest and to create a charitable_remainder_unitrust with the remainder of the original revocable_trust principal and any unpaid income of the original revocable_trust under the terms of decedent’s trust as originally drafted trustee was to pay a unitrust_amount equal to five percent of the net fair_market_value of the trust assets valued as of the first day of each taxable_year of the unitrust the terms of the original revocable_trust provided that the trustee pay the unitrust_amount to decedent’s spouse for life on the death of decedent’s spouse the trustee was to pay the unitrust_amount proportionally to thirteen individual beneficiaries for ten years or life whichever was shorter upon the death of the last survivor of those beneficiaries or at the end of the ten-year term whichever occurred first trustee was to distribute the entire trust principal and any unpaid income to thirteen charitable organizations tam-102743-99 decedent amended decedent’s trust times on date2 date date date date date date and date the amendments to decedent’s trust deleted the original post-death dispositive provisions and added new dispositive provisions in particular the amendments to decedent’s trust deleted the dispositive provisions related to the charitable_remainder_unitrust decedent died testate on date on date decedent’s trust became irrevocable the final terms of decedent’s trust as amended required trustee to pay trust income annually for life in equal shares to four beneficiaries if those beneficiaries survived decedent in the event any of the four beneficiaries predeceased decedent their life interest in the income lapsed and their life interest was to be divided and distributed to the survivors at the death of the last remaining member of the class of income beneficiaries the terms of decedent’s trust provide that the trust will terminate and the trust property and accrued income shall be distributed outright to several enumerated charities that are tax-exempt charities a federal estate_tax_return for decedent’s estate was filed timely on date on schedule o of the return the estate claimed a charitable deduction of x dollars taxpayer represents that this figure is the present_value of the remainder_interest in the charitable_remainder_trust established under decedent’s trust dated date law section sec_2055 provides in part that the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the amount of all bequests legacies devises and transfers to or for a corporation or certain other organizations organized and operated exclusively for religious charitable scientific literary or educational_purposes congress added sec_2055 to the code in d of the tax reform act of 1969_3_cb_1 pincite language in the legislative_history indicates that congress was concerned that under law prior to taxpayers were allowed a charitable deduction for a gift of a remainder_interest in trust to a charity and the charitable deduction was substantially in excess of the amount_of_the_gift the charity ultimately received sec_2055 was added to the code to prevent this perceived abuse by allowing a charitable deduction for bequests of partial_interests in property only if the bequests are in a prescribed form h_r rep 1969_3_cb_237 sec_2055 provides that where an interest in property other than an interest described in sec_170 passes or has passed from decedent to a person or for a use described in sec_2055 and an interest other than an interest that is extinguished upon the decedent's death in the same property passes or has passed for less than an adequate_and_full_consideration in money or money’s worth from the decedent to a person or for a use not described in sec_2055 no deduction shall be tam-102743-99 allowed under sec_2055 for the interest that passes or has passed to the person or for the use described in sec_2055 unless- a in the case of a remainder_interest such interest is in a_trust which is a charitable_remainder_annuity_trust or a charitable_remainder_unitrust described in sec_664 or a pooled_income_fund described in sec_642 or b in the case of any other interest such interest is in the form of a guaranteed annuity or is a fixed percentage distributed yearly of the fair_market_value of the property to be determined yearly sec_664 as in effect for transfers in trust on or before date provides that a charitable_remainder_annuity_trust is a trust- a from which a sum certain which is not less than percent of the initial net fair_market_value of all property placed in trust is to be paid not less often than annually to one or more persons at least one of which is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of the creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals b from which no amount other than the payments described in sec_664 may be paid to or for_the_use_of any person other than an organization described in sec_170 and c following the termination of the payments described in sec_664 the remainder_interest in the trust is to be transferred to or for_the_use_of an organization described in sec_170 or is to be retained by the trust for such a use sec_664 as in effect for transfers in trust on or before date provides that a charitable_remainder_unitrust is a trust- a from which a fixed percentage which is not less than percent of the net fair_market_value of its assets valued annually is to be paid not less often than annually to one or more persons at least one of which is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of the creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals b from which no amount other than the payments described in sec_664 may be paid to or for_the_use_of any person other than an organization described in sec_170 and tam-102743-99 c following the termination of the payments described in sec_664 the remainder_interest in the trust is to be transferred to or for_the_use_of an organization described in sec_170 or is to be retained by the trust for such a use sec_642 provides that a pooled_income_fund is a trust- a to which each donor transfers property contributing an irrevocable remainder_interest in such property to or for_the_use_of an organization described in sec_170 other than in clauses vii or viii and retaining an income_interest for the life of one or more beneficiaries living at the time of such transfer b in which the property transferred by each donor is commingled with property transferred by other donors who have made or make similar transfers c that cannot have investments in securities that are exempt from income_tax d that includes only amounts received from transfers which meet the requirements of sec_642 e that is maintained by the organization to which the remainder_interest is contributed and of which no donor or beneficiary of an income_interest is a trustee and f from which each beneficiary of an income_interest receives income for each year for which he is entitled to receive the income_interest referred to in sec_642 determined by the rate of return earned by the trust for such year sec_2055 provides rules under which interests in a_trust may be reformed to comply with sec_2055 sec_2055 provides that a deduction is allowed under sec_2055 for any qualified_reformation sec_2055 defines the term qualified_reformation to mean a change_of a governing instrument by reformation amendment construction or otherwise that changes a reformable_interest into a qualified_interest but only if-- i any difference between i the actuarial value determined as of the date of the decedent's death of the qualified_interest and ii the actuarial value as so determined of the reformable_interest does not exceed percent of the actuarial value as so determined of the reformable_interest ii in the case of i a charitable_remainder interest the nonremainder interest before and after the qualified_reformation terminated at the same time or ii any other interest the reformable_interest and the qualified_interest are for the same period and tam-102743-99 iii the change is effective as of the date of the decedent’s death sec_2055 defines the term reformable_interest to mean any interest for which a deduction would be allowable under sec_2055 at the time of the decedent's death but for sec_2055 sec_2055 provides that generally the term reformable_interest does not include any interest unless before the remainder vests in possession all payments to persons other than an organization described in sec_2055 are expressed either in specified dollar amounts or a fixed percentage of the fair_market_value of the property sec_2055 provides that sec_2055 shall not apply to any interest if a judicial proceeding is commenced to change the interest into a qualified_interest not later the 90th day after -- if an estate_tax_return is required to be filed the last date including extensions for filing such return or if no estate_tax_return is required to be filed the last date including extensions for filing the income_tax return for the 1st taxable_year for which such a return is required to be filed by the trust sec_2055 provides that in the case of any interest passing under a will executed before date or under a_trust created before such date sec_2055 shall not apply sec_2055 defines the term qualified_interest to mean an interest for which a deduction is allowable under sec_2055 analysis sec_2055 disallows an estate_tax charitable deduction for the remainder_interest in a charitable_remainder_trust unless the trust is in the form of a charitable_remainder_annuity_trust or a charitable_remainder_unitrust described in sec_664 or a pooled_income_fund described in sec_642 under sec_2055 a reformable_interest meaning an interest for which a deduction would have been allowable at the time of the decedent's death under sec_2055 but for sec_2055 may be converted into a qualified_interest meaning an interest that meets the requirements of sec_2055 by a qualified_reformation sec_2055 provides that generally a reformable_interest does not include any interest unless before the remainder vests in possession all payments tam-102743-99 to the noncharitable beneficiaries are expressed either in specified dollar amounts or a fixed percentage of the fair_market_value of the property sec_2055 and iv however provides two exceptions to the general_rule first sec_2055 provides in part that sec_2055 does not apply to any interest if not later than days after the last date including extensions for filing an estate_tax_return a judicial proceeding is commenced to change the interest into a qualified_interest second sec_2055 provides that in the case of any interest passing under a will executed before date or under a_trust created before such date sec_2055 shall not apply sec_1_664-1 provides that for purposes of sec_664 and the regulations thereunder a_trust is deemed to be created at the earliest time that neither the grantor nor any other person is treated as the owner of the entire trust under subpart e part subchapter_j chapter subtitle a of the code relating to grantors and others treated as substantial owners under the rules contained in sec_1_664-1 decedent’s trust is deemed to be created at the earliest time that neither the grantor nor any other person is treated as the owner of the entire trust under subpart e part subchapter_j chapter subtitle a of the code in this case because decedent retained the power_to_revoke alter and amend decedent’s trust until her death decedent was treated as the owner of the entire trust corpus under the grantor_trust_rules until her death on date a date after date see sec_1_664-1 example thus the charitable_remainder_trust created under decedent’s trust as amended is considered to be created on date further decedent amended decedent’s trust several times after date the amendments to decedent’s trust deleted the original post-death dispositive provisions including the dispositive provisions creating the charitable_remainder_unitrust and added new charitable dispositive provisions that were not in the form required in sec_2055 or b based on the facts presented the charitable_remainder_trust created under decedent’s trust is not a reformable_interest as that term is defined in sec_2055 because the payments from the charitable_remainder_trust to the noncharitable beneficiaries are not expressed either in specified dollar amounts or a fixed percentage of the fair_market_value of the property and the requirements in the two special rules that are exceptions to the general_rule are not satisfied the special rule contained in sec_2055 is not satisfied because a timely judicial proceeding was not commenced within the time limit prescribed in sec_2055 which under the facts of this case requires the proceeding to be commenced not later than the 90th day after the last date for filing the estate_tax_return including extensions further the special rule contained in sec_2055 applicable to any interest passing under a will executed before date or under a_trust created before date is not applicable in this case because the charitable interest passed under a_trust created after date for purposed of sec_2055 tam-102743-99 because the charitable_remainder_trust created under decedent’s trust as amended is not in the form required in sec_2055 and because the trust is not a reformable_interest we conclude that decedent’s estate is not eligible for a charitable deduction under sec_2055 for the present_value of the remainder_interest of the charitable_remainder_trust caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
